Exhibit 10.1

THIRD AMENDMENT TO
EMPLOYMENT AGREEMENT


This THIRD AMENDMENT TO EMPLOYMENT AGREEMENT (this "Amendment") is entered into
as of the 5TH day of May, 2014, by and between Wynn Resorts, Limited
(“Employer”) and Kim Sinatra ("Employee"). Capitalized terms that are not
defined herein shall have the meanings ascribed to them in the Agreement (as
defined below).
RECITALS
WHEREAS, Employer and Employee have entered into that certain Employment
Agreement, dated as of April 24, 2007 as amended by that certain First Amendment
to Employment Agreement dated as of December 31, 2008 and that certain Second
Amendment dated November 30, 2009 (collectively, the "Agreement"); and
WHEREAS, Employer is willing and Employee desires to modify certain terms and
conditions to the Agreement as more fully set forth herein;
NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth in this
Amendment, the parties hereto agree as follows:
1.    Amendments.
a.    Employer and Employee agree to amend Section 1 of the Agreement by adding
a new Section 1(k) as set forth below:
“(k)    “Confidential Information” - means any information that is possessed or
developed by or for Employer or its Affiliate and which relates to the
Employer’s or Affiliate’s existing or potential business or technology, which is
not generally known to the public or to persons engaged in business similar to
that conducted or contemplated by Employer or Affiliate, or which Employer or
Affiliate seeks to protect from disclosure to its existing or potential
competitors or others, and includes without limitation know how, business and
technical plans, strategies, existing and proposed bids, costs, technical
developments, purchasing history, existing and proposed research projects,
copyrights, inventions, patents, intellectual property, data, process, process
parameters, methods, practices, products, product design information, research
and development data, financial records, operational manuals, pricing and price
lists, computer programs and information stored or developed for use in or with
computers, customer information, customer lists, supplier lists, marketing
plans, financial information, financial or business projections, and all other
compilations of information which relate to the business of Employer or
Affiliate, and any other proprietary material of Employer or Affiliate, which
have not been released to the general public. Confidential Information also
includes information received by Employer or any of its Affiliates from others
that the Employer or Affiliate has an obligation to treat as confidential. No
materials or information shall be considered Confidential Information if
Employee can prove that the materials or information are: (1)

1



--------------------------------------------------------------------------------



already known to Employee at the time that they are disclosed; or (2) publicly
known at the time of the disclosure to Employee. Additionally, the confidential
obligations herein will cease as to particular information that: (1) has become
publicly known through no fault of Employee; (2) is received by Employee
properly and lawfully from a third party without restriction on disclosure and
without knowledge or reasonable suspicion that the third party’s disclosure is
in breach of any obligations to Employer or its Affiliate; (3) has been
developed by Employee completely independent of the delivery of Confidential
Information hereunder; or (4) has been approved for public release by written
authorization of Employer or its Affiliate.”
b.    Employer and Employee agree to amend Section 4 of the Agreement in its
entirety to read as follows:
“4.    DUTIES OF EMPLOYEE. Employee shall perform such duties assigned to
Employee by Employer as are generally associated with the duties of Executive
Vice President and General Counsel for Employer or such similar duties as may be
assigned to Employee by Employer as Employer may determine. Employee’s duties
shall include, but not be limited to: (i) the supervision of legal and
compliance efforts of Employer; (ii) the selection and delegation of duties and
responsibilities of subordinates; (iii) the direction, review and oversight of
all programs under Employee’s supervision; and (iv) such other and related
duties as specifically assigned by Employer to Employee from time to time. The
foregoing notwithstanding, Employee shall devote such time to Employer or its
Affiliates as may be required by Employer, provided such duties are not
inconsistent with Employee’s primary duties to Employer hereunder.”
c.    Employer and Employee agree to amend Section 6 of the Agreement in its
entirety to read as follows:
“6.    TERM. Unless sooner terminated as provided in this Agreement, the term of
this Agreement (the “Term”) shall commence on the Effective Date of this
Agreement and terminating on February 17, 2017 at which time the terms of this
Agreement shall expire and shall not apply to any continued employment of
Employee by Employer, except for those obligations under Paragraphs 10 and 11.
Following the Term, unless the parties enter into a new written contract of
employment, (a) any continued employment of Employee shall be at-will, (b) any
or all of the other terms and conditions of Employee’s employment may be changed
by Employer at its discretion, with or without notice, and (c) the employment
relationship may be terminated at any time by either party, with or without
cause or notice.”
d.    Employer and Employee agree to amend Subparagraph 8(a) of the Agreement in
its entirety to read as follows:
“(a)    Base Salary. Subject to Section 7(g), Employer hereby covenants and
agrees to pay to Employee, and Employee hereby covenants and agrees to

2



--------------------------------------------------------------------------------



accept from Employer, a base salary at the rate of Eight Hundred-Fifty Thousand
Dollars ($850,000.00) per annum, payable in such installments as shall be
convenient to Employer (the “Base Salary”). Employee’s Base Salary shall be
exclusive of and in addition to any other benefits which Employer, in its sole
discretion, may make available to Employee, including, but not limited to, those
benefits described in Subsections 8(b) through (e) of this Agreement. Employee’s
Base Salary shall be subject to merit review by Employer’s Board of Directors
periodically, and may be increased, but not decreased, as a result of such
review.”


e.    Employer and Employee agree to amend Section 8 of the Agreement by adding
a new Section 8(g) to read as follows:


“(g)    Equity Grant. Effective as of May 5, 2014, Employee shall be granted
7,500 shares of stock of Wynn Resorts, Limited common stock pursuant to the Wynn
Resorts, Limited 2002 Stock Incentive Plan. The Employee and Wynn Resorts,
Limited will enter into a separate stock agreement for the grant of the 7,500
shares which agreement will provide that such shares shall vest immediately upon
the execution of such stock agreement but that Employee will be restricted from
transferring the shares of stock for three years after the date of grant.”
f.    Employer and Employee agree to amend the Agreement by adding a new Section
24 as set forth below:
“24.    FCPA COMPLIANCE. Employer advises Employee that the United States
Foreign Corrupt Practices Act (“FCPA”) prohibits offering, providing, or
promising anything of value (including money, preferential treatment, and any
other sort of advantage), either directly or indirectly, by a United States
company, or any of its employees, subsidiaries, affiliates, or agents, to an
official of a foreign government, a foreign political party, party official, or
candidate for foreign political office (or any family members of any of these
real persons), for the purposes of influencing an act or decision in that
individual’s official capacity, or inducing the official to use his or her
influence with the foreign government to assist the United States company, its
subsidiaries or affiliates, or anyone else, in obtaining or retaining business.
Employee understands that Employee may not directly or indirectly offer,
promise, grant, or authorize the giving of money or anything else of value to a
government official to influence official action or obtain an improper
advantage. Employee understands that these legal restrictions apply fully to
Employee with regard to Employee’s activities in the course of or in relation to
Employee’s employment with Employer, regardless of Employee’s physical location.
Employee represents and warrants that Employee will act in accordance with all
applicable laws regarding anti-corruption, including the FCPA, the U.K. Bribery
Act, and all other state, federal, and international laws related to
anti-corruption. Employee agrees that he or she will not take any action which
would cause Employer to be in violation of the FCPA or any other applicable
anti-corruption law, regulation, or Company

3



--------------------------------------------------------------------------------



policy or procedure. Employee further represents and warrants that Employee will
know and understand, and act in accordance with, all Company policies and
procedures related to anti-corruption and business conduct. Employee agrees to
attend mandatory compliance training. Employee undertakes to duly notify
Employer if Employee becomes aware of any such violation of Company policies or
procedures, or any other violation of law, committed by Employee or any other
person or entity, and to indemnify Employer for any losses, damages, fines,
and/or penalties which Employer may suffer or incur arising out of or incidental
to any such violation committed by Employee.
Employee also represents and warrants that Employee will disclose to the
Employer if Employee or any member of Employee’s family is an official of a
foreign government or foreign political party, or is a candidate for foreign
political office.”
2.    Effective Date of Amendments. The amendments set forth herein shall be
effective as of February 27, 2014.
3.    Other Provisions of Agreement. The parties acknowledge that the Agreement
is being modified only as stated herein, and agree that nothing else in the
Agreement shall be affected by this Amendment.
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above.


            


                
WYNN RESORTS, LIMITED
 
EMPLOYEE
 
 
 
By:  /s/ Matt Maddox__________
 
_/s/ Kim Sinatra_______________
 
 
 
Its:    President                            
 
 Kim Sinatra
 
 
 
 
 
 




4

